Quinn, Chief Judge
(concurring in part and dissenting in part) :
My views as to the instruction on credibility of witnesses are set out in my dissent in United States v Schoenberg, 17 USCMA 145, 37 CMR 409. I adhere to them; and disagree with the majority’s conclusion that in the circumstances of this case they were prejudicial.
I also disagree with the majority as to the omission of an instruction on good character. The killing was conceded. In his own testimony, the accused .admitted he repeatedly stabbed the victim with a knife; he admitted he went approximately ninety feet to get a rock, which he used to smash the victim’s head; and he admitted he carried away the rock to hide it. In the face of these judicial admissions, an instruction that good character alone may raise a reasonable doubt that the accused committed the offense charged is a mere abstraction.
The only genuine issue in the case was the accused’s sanity. This was announced in defense counsel’s opening statement when he told the court members that the accused was “not guilty by reason of mental irresponsibility.” The defense theory was that the accused had an “intensive hate” for homosexuals, and this hate caused him to commit the homicide. According to the accused’s testimony, the killing was “arranged . . . by . . . something . . . stronger than any human force.” The psychological and psychiatric testimony for the defense dealt with the same relationship. Dr. Philip I. Marks, a clinical psychologist, testified that, in his opinion, the act of sodomy between the accused and Plater, the victim, precipitated a psychotic episode and the accused’s judgment “was so impaired that he could not distinguish right from wrong and felt that he had to destroy Plater and did so.” The psychiatric testimony is substantially to the same effect. In this context, evidence of the accused’s good character was immaterial. In my opinion, the law officer correctly denied the requested instruction. United States v Dodge, 3 USCMA 158, 11 CMR 158; United States v McPhail, 10 USCMA 49, 27 CMR 123.
Turning to the instruction on justifiable homicide, I disagree with the majority for two reasons: (1) The issue was not reasonably raised by the evidence. In his pretrial statement, which is the source of the evidence of an act of sodomy between the accused and Plater, the accused admitted he did not “overtly resist.” No evidence indicates any sort of resistance to the act. On the contrary, the only reasonable inference is that the accused voluntarily participated in the act. How then can it be said that the accused was justified in killing Plater to prevent the commission of sodomy? Cf. United States v Weems, 3 USCMA 469, 13 CMR 25. (2) The instruction was requested by the defense; consequently, it can hardly now be urged as reversible error. United States v Jones, 7 USCMA 623, 23 CMR 87.
The “bad man” instruction also presents no ground for reversal. Assuming the instruction to be ambiguous, the ambiguity cannot be asserted for the first time on appeal as a ground for reversal of an otherwise valid conviction. United States v Polak, 10 USCMA 13, 27 CMR 87. In any event, the evidence of uncharged acts of homosexuality was introduced by the defense as part of its case. The record indicates that all parties understood the context in which it was to be considered. See United States v Johnson, 3 USCMA 447, 454, 13 CMR 3. I am convinced, therefore, there is no fair risk of prejudice in this instruction.
As to the other issues discussed in the principal opinion, I agree with the majority. I have also considered the remaining assignments of errors and the record of trial. I have no doubt that the accused received a fair trial, free from any error presenting a fair risk of prejudice. I would, therefore, affirm the decision of the board of review.